Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7, 12-15, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worrall et al. US4890682.
Regarding independent claim 1, Worrall discloses, in Figure 1,
A tubing string (Fig. 1; external mandrel 1) comprising an agitator (assembly of rotor 3, wireline fishing neck 4, rotor bypass 5, rotor ring 6, and saw-tooth profile A) mounted within an interior of the tubing string at an intermediate position between an uphole end and a downhole end of the tubing string (Fig. 1).

Regarding claim 2, Worrall discloses in which an inner wall of the tubing string is indented to form a seat upon (profile B) which the agitator sits (Fig. 1).



Regarding claim 7, Worrall discloses in which: the agitator is a fluid-actuated agitator (Fig. 1; rotor 3 is actuated by fluid flow); the agitator defines a fluid passageway (Fig. 1; passage between rotor 3 and stator 2) between an uphole end and a downhole end of the agitator (Fig. 1); and the agitator has a motor that rotates and vibrates under flow through the fluid passageway (Fig. 1; rotor 3).

Regarding claim 12, Worrall discloses disposed below ground within a well that penetrates a formation within the earth (Fig. 1).

Regarding claim 13, Worrall discloses forming a drilling string (col. 1:31-35 “drill string”).

Regarding claim 14, Worrall discloses A method of operating the tubing string of claim 1 within the well (Fig. 1; col. 2:50-54 circulation to optimize the operation).

Regarding independent claim 15, Worrall discloses, in Figure 1,
A method comprising: forming or installing a seat (profile B) within an interior of a tubing string (Fig. 1; external mandrel 1) at an intermediate position between an uphole end and a downhole end of the tubing string  (Fig. 1); and conveying an agitator through the interior of the tubing string until the agitator contacts the seat (assembly of rotor 3, wireline fishing neck 4, rotor bypass 5, rotor ring 6, and saw-tooth profile A; the assembly is dropped into the drill string until it lands at seat/profile B).



Regarding claim 21, Worrall discloses inserting the tubing string within a well that penetrates a formation within the earth (Fig. 1; col. 1:32-35; col. 1:42-46); and using the tubing string to drill or ream the well (Fig. 1; col. 1:32-35; col. 1:42-46).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrall et al. US4890682 in view of Echols et al. US9726004.
Regarding claim 11, Worrall does not disclose in which the tubing string is a coiled tubing string.
Echols teaches in which the tubing string is a coiled tubing string (col. 2:25-26; “The service string can be a wireline, a coil tubing, a threaded tubing, a drill pipe, or other similar devices.”).


Regarding claim 18, Worrall does not disclose using an agitator position sensor to confirm that the agitator is in the intermediate position.
Echols teaches using an agitator position sensor to confirm that the agitator is in the intermediate position (Fig. 5; electric gauges 412 that detect vibration with the use of accelerometers and communicates the location via electric cable 418; col. 5:48-67).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by Worrall to include an agitator position sensor as taught by Echols for the purpose of determining the location of downhole equipment and events so that the operator can proceed with operations with the knowledge that downhole equipment have been installed at the correct positions/depths within a wellbore.

Regarding claim 22, Worrall discloses in which the tubing string is moved sufficiently down the well to position the agitator within the well (Fig. 1).
Worrall does not disclose in which the tubing string is moved sufficiently down the well to position the agitator within a horizontal or deviated part of the well.
Echols teaches a horizontal or deviated part of the well (Fig. 1; horizontal section 108).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method of positioning the agitator as taught by Worrall so that .

Allowable Subject Matter
Claims 3-4, 6, 8-10, 16-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Ivanovich et al. US7017681 teaches a dropped ball/dart to create a downhole oscillation system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	09/30/21